Address by Mr. Sooronbai Zheenbekov, President of the Kyrgyz Republic
Delivered on Wednesday, 23 September 2020, at the 6th meeting of the General Assembly
[Original: Russian]
Secretary-General, Ladies and gentlemen,
On behalf of the Kyrgyz Republic, I would like to congratulate you on the occasion of the seventy-fifth anniversary of the United Nations. It is impossible to imagine the world without the UN today. The Organization has become the most important tool for resolving social, economic, financial and cultural issues. UN agencies, funds and programmes are vital and effective partners for developing States. On behalf of the people of the Kyrgyz Republic, I thank the United Nations for supporting all our reforms.
Mr. President,
The theme of today’s debate accurately reflects the current alarming situation in the world. The COVID-19 pandemic has reminded us how closely interconnected we are. I express my full support to the UN Secretary-General for calling for a global ceasefire and mobilization of international efforts against the pandemic. To date, more than 44,000 cases of the disease have been reported in Kyrgyzstan and, unfortunately, we lost 1,063 citizens. We declared 30 July this year a day of mourning in our country. Thanks to the unity of the people of Kyrgyzstan and the heroic work of our doctors and volunteers we were able to significantly reduce the spread of the virus. The assistance provided to us by the WHO, the United Nations and its swiftly established Fund, as well as international donors, was essential. The support of our allies and strategic partners was important. Ongoing assistance is crucial for us. And universal access to the vaccine is key.
Distinguished participants,
The pandemic has impeded the implementation of the 2030 Agenda and significantly exacerbated the external debt crisis. We welcome the decision of the G20 and the international financial institutions to suspend debt payments. In May this year, at the UN high-level event, we proposed that a mechanism be used for deep debt restructuring in exchange for sustainable development projects. We hope to receive strong support for our initiative.
Ladies and gentlemen,
The Kyrgyz Republic supports the efforts of Secretary-General Guterres to reform the Organization. Enhancing the effectiveness of the Security Council, the General Assembly and the Economic and Social Council is of particular importance. We attach great importance to security and economic development, the protection of human rights, the rule of law and democracy. Kyrgyzstan has put forward its candidacy for the Human Rights Council and the elected membership of the Security Council for the coming periods. I hope for broad support for our candidacy.
Mr. President,
The Kyrgyz Republic, as a depositary of the Central Asian Nuclear-Weapon- Free Zone Treaty, supports the strengthening of approaches to nuclear disarmament and non-proliferation. Terrorism and extremism are also a serious threat to our peace. The UN should play a central role in coordinating the efforts of the international community’s in combating the terrorist threat. We are committed to the effective implementation of the United Nations Global Counter-Terrorism Strategy. We welcome the appointment of a Regional Coordinator for the UN Office of Counter- Terrorism in Bishkek. We stand ready to support him.
Ladies and gentlemen,
Kyrgyzstan has made commitments to achieving Sustainable Development Goals 7 and 13. In November last year, we ratified the Paris Agreement on Climate Change. Kyrgyzstan sees the development of a green economy as the most important step in the implementation of these commitments. We strive to be a country with environmentally-friendly products and clean energy. Kyrgyzstan is focused on gradually reducing its consumption of traditional energy sources. We consider it important to use our water and energy potential through the construction of hydroelectric power plants and our participation in the CASA-1000 international project. This will contribute to the accumulation of water resources for the irrigation needs of our neighbours and the sustainable development of the entire region. The Kyrgyz Republic needs the support of the international community to adapt to the negative impacts of climate change.
Mr. President,
Climate change reduces the volume of glaciers and water resources of Kyrgyzstan. This will lead to a shortage of clean water and pose a threat to public health. It could lead to land degradation and economic risks. In this regard, we advocate the implementation of projects aimed at studying the problem of melting glaciers and their protection. We also believe that it is extremely important to preserve mountain ecosystems in areas where glaciers form. Kyrgyzstan has launched a number of global initiatives in this area. We hosted two global forums on protecting the snow leopard and its mountain ecosystems. A resolution on the role of the international community in preventing the radiation threat in Central Asia was adopted. In August last year, the Group of Friends of Mountainous Countries was created. Today it includes 23 States. It was also important to preserve biological diversity. That is why Kyrgyzstan proposed at this year’s session of the General Assembly a new draft resolution entitled “Nature knows no borders: transboundary cooperation is a key factor in the conservation and sustainable use of biodiversity”. We are counting on support for our initiative.
Ladies and gentlemen,
The Kyrgyz Republic attaches special importance to regional cooperation in Central Asia. Cooperation among our countries is developing dynamically. We actively participate in the regional dialogue platforms at the highest level to resolve existing issues. One of the main tasks is to remove barriers to economic cooperation in order to improve the well-being of our peoples. The development of a system of transport and communications corridors, logistics centres and terminals is vital. We must recreate the main routes of the ancient Great Silk Road. The construction and launch of the China-Kyrgyzstan-Uzbekistan railroad will be a meaningful contribution to connecting Asia with Europe.
Kyrgyzstan is committed to strengthening the rule of law and human rights. The strategic document that defines Kyrgyzstan’s development path is its National Sustainable Development Strategy, covering the period until 2040. Its main thrust is the formation of a State governed by the rule of law and ensuring the rule of law in the interests of every citizen. With international support, we in Kyrgyzstan are conducting large-scale judicial reform.
Projects on regional development, the provision of clean water and digitalization of public services are being successfully implemented. On 4 October this year, Kyrgyzstan will hold the next parliamentary elections. International observers, including those from the OSCE, the SCO and the CIS, have been invited to attend. We intend to make every effort to ensure that the elections are transparent and competitive and that we use modern technology.
Thank you for your attention.